Citation Nr: 0417169	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  94-45 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1979 to September 
1980.

This appeal is from a 1992 rating decision of the Department 
of Veterans Affairs (VA) Newark, New Jersey, Regional Offices 
(RO), with subsequent action by the Philadelphia, Phoenix, 
Los Angeles, and St. Petersburg, Florida, ROs, as a result of 
the veteran's frequent relocations.  

The Board of Veterans' Appeals remanded the claim in January 
1997, reopened and remanded in July 1998, and again remanded 
the claim in August 1999 and in December 2000.  The St. 
Petersburg RO returned the claim to the Board in April 2004.

The veteran has previously claimed entitlement to service 
connection for PTSD, which VA denied, and the veteran did not 
appeal.  Recitation and discussion of allegations apparently 
consistent with a claim for service connection for PTSD are 
solely in the context of the instant claim for service 
connection for an acquired psychiatric disorder other than 
PTSD.  The Board does address or imply consideration of 
service connection for PTSD in this decision.

Likewise, the veteran has sought service connection for 
alcohol and other substance abuse as primary disabilities, 
which VA has denied, and the veteran has not appealed.  Any 
recitation and discussion of diagnoses or symptoms of 
substance abuse or addition in the instant decision are 
solely in the context of distinguishing among diagnoses in 
the claim for service connection for other psychiatric 
disorders.  The Board does not address or imply consideration 
of service connection for primary alcoholism or any other 
substance abuse disorder.


FINDING OF FACT

The veteran as likely as not acquired a psychiatric disorder 
in service.


CONCLUSION OF LAW

An acquired psychiatric disorder, currently diagnosed as 
dysthymia, was incurred in peacetime service.  38 U.S.C.A. 
§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

Whereas the evidence of record is sufficient to allow a 
complete grant of the benefits sought, any question whether 
VA discharged the specific duties or the intent of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), is moot.

II.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

For the purpose of section 1110 [of title 
38, United States Code (basic entitlement 
to VA disability compensation)], every 
veteran shall be taken to have been in 
sound condition when examined, accepted, 
and enrolled for service, except as to 
defects, infirmities, or disorders noted 
a the time of examination, acceptance, 
and enrollment, or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed before 
acceptance and enrollment and was not 
aggravated by such service.

38 U.S.C.A. § 1111 (West 2002).  The veteran's service 
entrance examination did not note any mental condition on 
entrance.  That means any mental condition found during 
service is presumed to have begun in service unless there is 
clear and unmistakable evidence that it existed before 
service and that it was not aggravated by service.  See 
VAOPCGPREC 3-2003.

Not all mental conditions, however, are diseases or injuries.  
Some mental conditions, diagnosed as personality disorders, 
are specifically excluded by regulation as a basis for 
payment of disability compensation, 38 C.F.R. § 3.303(c) 
(2003), because disability compensation is for disability 
resulting from disease or injury incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Personality 
disorders are not diseases or injuries and VA does not pay 
compensation for disability resulting from them.  38 C.F.R. 
§§ 3.303(c); 4.127 (2003).  VA deems personality disorders 
constitutional or developmental when manifesting in service 
with patterns of behavior shown to have existed prior to 
service.  VA deems it established that such personality 
disorders preexisted service.  38 C.F.R. § 3.303(c) (2003).  
However, disability resulting from a mental disorder that is 
superimposed upon a personality disorder may be service-
connected.  38 C.F.R. § 4.127 (2003).  Service connection may 
be granted for a disease first diagnosed after service if all 
of the evidence, including that pertinent to service, shows 
it was incurred in service.  38 C.F.R. § 3.303(d) (2003).  

The questions at issue are whether the veteran currently has 
a mental disorder other than a personality disorder, if so, 
whether he developed a mental disorder in service 
distinguishable from a personality disorder, and if so 
whether any current mental disorder is associated with the 
mental disorder in service.

VA mandates use of the diagnostic terminology for mental 
illness of the American Psychiatric Association as set forth 
in Diagnostic and Statistical Manual of Mental Disorders  
(4th ed. 1994) [hereinafter DSM-IV].  See 38 C.F.R. § 4.125 
(2003).  The DSM-IV uses a scheme for identifying and 
categorizing mental disorders into major types called 
"multiaxial."  The multiaxial scheme involves an assessment 
on several axes, each of which refers to a different domain 
of information that may help the clinician plan treatment and 
predict outcomes.  See Diagnostic and Statistical Manual of 
Mental Disorders at 37.  

For purposes of discussion in VA claims of entitlement to 
service connection, there is legal significance to whether a 
mental condition is coded as an Axis I or an Axis II mental 
disorder.  Axis I disorders include clinical disorders and 
are those also called acquired psychiatric disorders in VA 
parlance.  Axis II disorders are personality disorders, and 
are those discussed above and addressed in 38 C.F.R. 
§§ 3.303(c) and 4.27 (2003) as not subject to service 
connection.  Where appropriate, the following discussion will 
use the Axis I and Axis II designations appearing in the 
veteran's medical records.  

The veteran asserted first in October 1990 and in numerous 
subsequent statements in support of his claim that he had no 
mental problems prior to service.  He reiterated as much in 
sworn testimony in February 1994.  He asserts that he 
developed depression and other problems in service because of 
bad treatment by fellow servicemen and noncommissioned 
superior officers.  Specifically, he asserts that he was 
well-adjusted throughout his basic and Advance Individual 
Training (AIT), but developed psychiatric symptoms later when 
he was the repeated victim of racially motivated beatings at 
the hands of fellow servicemen, sustaining a broken arm in 
one instance and burns from having a lit cigarette 
extinguished in his ear.  He reports that he sought, but was 
denied psychiatric treatment, but that he did have 
psychiatric counseling.  He asserts that the bipolar disorder 
approximately 10 years after service and his currently 
diagnosed dysthymic disorder constitute a continuous 
symptomatology with conditions that began in service.

The veteran's service entrance examination and medical 
history is not of record.  He entered service in March 1979, 
and in May 1979 completed physical examination and medical 
history reports.  The veteran marked both negative and 
positive responses to whether he had any current or past 
nervous trouble.  Examination was negative for any 
psychiatric complaint or diagnosis.  The service medical 
records are silent for complaint, treatment, or diagnosis of 
a psychiatric disorder.  There is an April 1980 record of a 
right elbow injury, found upon x-ray to be without fracture.  
There are no medical records indicating assault of the 
veteran, racially motivated or otherwise.  The dearth of any 
medical records of injuries from multiple assaults sustained 
stateside during peacetime, including of a broken arm, is so 
unlikely that the allegation must be deemed without 
credibility.

Even if the assaults and resulting physical injuries were 
undebatably documented, the fact of them would not alone 
establish the cause or time of onset of an Axis I mental 
illness.  Such a connection requires professional psychiatric 
or psychological expertise to render such an opinion 
cognizable as evidence in a claim for service connection.  
The veteran is a layperson who lacks such expertise.  His 
opinion about that specific events in service caused or 
aggravated one or more currently diagnosed acquired 
psychiatric disorders is a lay opinion that cannot be deemed 
evidence of such a connection.  Espiritu v. Derwinski, 2 Vet 
App. 492 (1992).

Service personnel records reveal numerous disciplinary 
infractions, failures to obey lawful orders, and other 
offenses, for which the veteran obtained an administrative 
discharge for inability to conform to military life, 
immaturity, and lack of respect for authority.

Private hospital records of July 1987 show hospital admission 
for alcohol abuse with a final diagnosis of acute alcohol 
withdrawal, and chronic alcoholism.  He gave an 11-year 
history of drinking.  He was discharged to VA 
hospitalization.

The VA inpatient hospitalization summary of August 1987 on 
transfer from a detoxification center, reflects that the 
veteran reported military history including loss of one rank 
for marijuana use and that he began drinking at age 15; it 
had been a problem since.  He reported family history 
alcoholism and his history of use of multiple drugs.  The 
diagnoses were alcohol dependence, continuous (primary 
diagnosis); rehabilitation for alcohol dependence; and 
cannabis abuse, continuous; there was no Axis II diagnosis.

The veteran's subsequent psychiatric history comprises 
numerous hospitalizations-accounts of record vary from 30 to 
50 inpatient admissions-and numerous diagnoses.  Analysis of 
the record permits several observations pertinent to the 
veteran's claim.

The 30 hospital discharge summaries of record include each of 
the following Axis I diagnoses at least once:  Major 
depression; social phobia; dysthymia; major depression, 
recurrent, without psychosis; bipolar disorder, mixed; 
bipolar II disorder, most recent episode depressed; schizo-
affective disorder, and anxiety disorder, not otherwise 
specified (NOS).  The variations of depression, dysthymia, 
and bipolar disorder were diagnosed repeatedly.  All 
instances of psychiatric diagnosis included alcohol abuse or 
dependence among the diagnoses.  Many instances of diagnosis 
included a multiple substance abuse diagnosis.

The veteran has had VA examinations for compensation purposes 
in June 1990, August 1999, April 2001, and April 2003.  The 
June 1990 examination diagnosed bipolar disorder, mixed, on 
Axis I.  The August 1999 examination diagnosed dysthymia, and 
anxiety disorder with social phobia features on Axis I; 
personality disorder NOS (immaturity and emotional 
instability factors especially evident) on Axis II.  The 
April 2001 examination diagnosed bipolar disorder, currently 
depressed, severe, without psychotic features at present with 
history of some psychotic features on Axis I; none on Axis 
II.  The April 2003 examination diagnosed depressive disorder 
NOS, and major depressive disorder, recurrent, on Axis I; 
personality disorder NOS, and schizotypal personality 
disorder on Axis II.  All diagnosed alcohol abuse or 
dependence and other substance-related disorders.

The veteran clearly has an acquired psychiatric disorder.  
Almost all of the diagnoses are of a mood disorder.  For 
purposes of determining entitlement to service connection, 
the differences do not matter.  They can be understood as 
within the range of variations resulting from changes in 
presentation of the patient and of focus of the examiner.  
Once it is determined that a personality disorder is not the 
veteran's sole mental condition, it does not matter that he 
has one or more personality disorders.  The legally 
significant question is whether the acquired psychiatric 
disorder was incurred in or aggravated by service.

The VA examinations of August 1999, April 2001, and April 
2003 each included comprehensive review of the veteran's 
medical records and claims file.  There are also comments of 
August 1992 from a VA psychiatrist, a VA chaplain, and a VA 
social worker that stated the writer's opinion about the time 
of onset of the veteran's acquired psychiatric disorders in 
light of available history.  The three 1992 opinions of onset 
prior to service were highly influenced by history the 
veteran told them, which was either patently untrue or too 
vague to render reliable the opinions derived from them

The veteran's acquired psychiatric condition was not 
"noted" on entrance.  See 38 C.F.R. § 3.304(b) (2003) 
(other element of subsection of regulation overruled by 
VAOPGCPREC 3-2003).  Thus, he is legally presumed without 
acquired psychiatric illness when he entered service unless 
that presumption is rebutted.  38 U.S.C.A. § 1111 (West 
2002).  The August 1992 opinions that an acquired psychiatric 
disorder preexisted service are neither clear nor 
unmistakable evidence of preexistence.  They cannot be 
evidence a preexisting condition was not aggravated in 
service, because they argue the opposite.  Failing both 
elements of rebuttal of the presumption of soundness, the 
veteran is presumed to have entered service without an 
acquired psychiatric disorder.  38 U.S.C.A. § 1111 (West 
2002); VAOPGCPREC 3-2003.

The remaining question is whether the veteran developed an 
acquired psychiatric disorder in service.

Until the record reviews and opinions of August 1999, April 
2001, and April 2003 VA examination reports, the diagnoses 
and opinions about time of onset of Axis I disorders appear 
highly dependent on the history the veteran provided the 
diagnostician.  Those whom he provided childhood history of 
social or emotional pathology opined onset prior to service.  
Those whom he provided history of onset of symptoms in 
response to abuse in service opined onset or aggravation in 
service.  In May 1995 VA vocational rehabilitation 
assessment, the veteran reported an honorable discharge from 
service and denied having any disciplinary problems in 
service.  This is one example that the veteran's testimony 
cannot be deemed credible on questions of his service 
history.  Consistently, the medical opinions reached without 
reference to the whole record are without probative value as 
evidence of continuity of symptomatology between current and 
past diagnoses, or as evidence of the time of onset of 
symptoms of a current acquired psychiatric disorder.

The VA examiners who reviewed the veteran's complete 
documented history noted the veteran's several biographical 
reports, essentially as follows:  The veteran provided a 
history of growing up in an intact family with an alcoholic 
father who died when the veteran was 13, and subsequent abuse 
by a stepfather.  The veteran reported his first drink at age 
13 and alcohol abuse starting at age 14, when he also began 
using pot; he reported cocaine use beginning 1983 six years 
before admission to the VA domiciliary.  He reported leaving 
home at age 16, quitting high school in the eleventh grade, 
and obtaining a GED in the service.  The several examiners 
noted the veteran's reports of racially motivated abusive 
treatment in service and his attribution of his problems to 
that treatment.

In August 1999, the VA examiner noted that the veteran 
regarded his problems as service-related because he had an 
increase in a long pattern of maladaptive behavior at that 
time.  The examiner opined that the veteran's problems 
appeared well established before service, but probably were 
not notably precipitated by service.  This opinion failed to 
distinguish between Axis I and Axis II disorders.  An 
inference that the examiner meant that an Axis I versus and 
Axis II disorder began before service requires impermissible 
speculation about a question of fact.  Moreover, the legal 
question whether a preexisting condition underwent 
aggravation in service, see 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2003), is not amenable to review in this 
case, because there is an unrebutted presumption of 
soundness.  VAOPGCPREC 3-2003.

In April 2001, a panel of three VA experts, two psychiatrists 
and a psychologist, examined the veteran and collaborated on 
a panel report and opinion.  The examiners made careful 
review of the veteran's claims file.  Each noted disparities 
in the veteran's history and between the history he has 
reported of events in service and the service medical record, 
making appropriate allowance.  Analyzing the veteran's 
service personnel records for their behavioral evidence and 
comparing this evidence with the veteran's post-service 
signs, symptoms, course, presentation, and diagnoses, the 
consensus of the panel was that the veteran currently has 
bipolar disorder, which more likely than not began in 
service.

Apparently because the veteran has been highly transient, 
causing his VA claims file to transfer among several ROs 
during the pendency of his appeal, VA obtained another expert 
panel review of the veteran's records and nexus opinion in 
April 2003.  This review was done without examination of the 
veteran. 

There are two salient features on which to compare the two 
reports: First, both reviewed the same record; second, both 
panels were comparably qualified.  Each panel highlighted 
some different features of the veteran's history and drew 
different conclusions.  They diagnosed different mood 
disorders.

The number of different diagnoses of record and the 
differences in the two panel reports well illustrate the 
rating principle that different examiners at different times 
will describe the same disability differently, will observe 
more or less accurately, or just differently, requiring 
reconciliation in terms of the entire history.  38 C.F.R. 
§ 4.2 (2003).  This case shows that two comparably qualified 
and informed panels can yet reach different conclusions.

There is no clear, rational basis to prefer one well-
reasoned, expert set of conclusions to the other.  The two 
expert panels are equally credible and equally persuasive.  
They varied in their focus.  One drew certain inferences from 
the evidence, the other drew others.  Weighing the credible 
and probative conclusion that the veteran probably had the 
onset of an Axis I mental disorder in service against the 
equally credible and probative conclusion that he had no Axis 
I disorder in service compels the conclusion that there is 
approximately a 50 percent probability that the veteran 
suffered the onset of an acquired psychiatric disorder in 
service.  When evidence bearing on material matters in a 
decision are in approximate equipoise, the veteran gets the 
benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003).

Reconciling the evidence in the manner most favorable to the 
veteran leads to several conclusions.  The veteran has a 
personality disorder that cannot be service connected, and 
the question whether it suffered aggravation in service is 
inapposite; he is not entitled to disability compensation 
because of it.  38 C.F.R. §§ 3.303(c); 4.127 (2003).  He also 
has an acquired psychiatric disorder superimposed on a 
personality disorder for which service connection may be 
granted.  38 C.F.R. § 4.127 (2003).  Giving the veteran the 
benefit of the doubt, all of the evidence, including that 
pertinent to service, shows that the veteran has an acquired 
mental disorder first diagnosed after service that he 
incurred in service.  38 C.F.R. § 3.303(d) (2003).


ORDER

Service connection for an acquired psychiatric disorder 
currently diagnosed as dysthymia is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



